DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, species A, claims 1-7, 14, 15, 23-29 and 35-42 in the reply filed on July 28, 2021 is acknowledged.  
The traversal is on the ground(s) that there is overlapping subject matter and “there is no basis for arguing that the three independent claims have materially different designs”.  This is not found persuasive because even if true, invention I is drawn to a motor used with a compressor, while invention II is drawn to a capacity control unit having materially different modes of operation, function and effect.  Applicant further argues that “one compressor could infringe claims of both identified groups if the compressor included the electric motor of claim 1 and the mechanical capacity control unit of claims 8 and 9”.  However, this is not true because there are claimed details of the capacity control unit that are not recited in claims 8 and 9 (see claims 16-22) and there are claimed motor and compressor details besides those in claim 1 that are not recited in the claims of invention II.  
Applicant argues that while “the check valve design in FIG. 11 is different from that of FIGS. 7 and 8, it has not been shown why this makes the compressors patentably distinct, nor has it been shown what mutually exclusive characteristics are embodied by the two identified species”.  However, the examiner maintains that since “the check valve design in FIG. 11 is different from that of FIGS. 7 and 8”, claims drafted 
Applicant argues with respect to both the restriction requirement and the election of species that all of the respective searches “would be very similar” or “substantially similar” and therefore “there would be no serious search burden”.  However, the examiner maintains that each of these different inventions and mutually exclusive features comprise very different designs, modes of operation, function and effect, which would require different searching strategies.  These different searching strategies may require the searching of different classifications and the use of different keywords.  Furthermore, there would be an examination burden imposed to distill the results of this further searching into a rejection or allowance of the additional claims.
The requirement is still deemed proper and is therefore made FINAL.  Claims 8-13, 16-22 and 30-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract 
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it is in single sentence claim format.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In paragraph [0121] (as filed), line 5, “the inlet chamber 93” should be changed to --the inlet chamber 94--.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “start-up control unit” in claims 35 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 4-6 are objected to because of the following informalities:  
In claim 4 line 2, “their longitudinal direction parallel” would be clearer if written as --a longitudinal direction thereof parallel--
In claim 5 line 2, “their transverse directions along” would be clearer if written as  --transverse directions thereof along--
In claim 6 line 2, “magnets formed as planar bodies have” would be clearer if written as --magnets are formed as planar bodies and have--.
In claim 6 lines 2-3, “their mutually opposite flat sides” would be clearer if written as --mutually opposite flat sides thereof--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-7, 14, 15, 23-29 and 35-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claim 1 recites the limitation "the rotor" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a rotor--.
Claim 1 recites the limitation "the synchronous operation" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a synchronous operation--.
Claim 1 recites the limitation "the start-up" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a start-up--.
Claim 4 line 2, and claims 5 and 6 line 3, recite the limitation "the rotor axis".  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a rotor axis--.
Claim 23 recites “a cylinder head” in line 1, but “a cylinder head” is already recited in claim 1, from which claim 23 depends.  It is unclear if these are the same or different cylinder heads.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and what is meant in claim 23 is --the cylinder head--.
Claim 24 lines 1-2 and claim 27 line 3 recite the limitation "the mechanical capacity control unit".  There is insufficient antecedent basis for this limitation in the 
Claim 25 recites the limitation "the case of N cylinder banks" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a case of N cylinder banks--.
In claim 27 lines 2-3, it is unclear what is meant by “following on from the refrigerant paths”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --in one of the refrigerant flow paths--.
Claim 36 recites the limitation "the windings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --windings--.
Claim 36 recites the limitation "the start-up current" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a start-up current--.
Claim 38 line 2 recites the limitation "the capacity controller".  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a capacity controller--.
Claim 39 line 3 recites the limitation "the smallest possible compressor capacity".  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a smallest possible compressor capacity--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2014/0131587 to Barth in view of U. S. Patent 4,139,790 to Steen.

Barth teaches a semi-hermetic refrigerant compressor, comprising:
a reciprocating piston compressor (40) and an electric motor (50) (Figures 1-13; paragraphs [0066] and [0069]), 
an overall housing (12) which has a motor housing portion (42) for the electric motor (50) and a compressor housing portion (34, 84, 86) for the reciprocating piston compressor (40) (Figures 1-13; paragraphs [0064]-[0067] and [0071]), 
a suction-side refrigerant path (44, 126, 162, 130) which leads from a suction connection (on 122) on the overall housing (12) to an inlet chamber (134) of the reciprocating piston compressor (40) (Figures 1-13; paragraphs [0076] and [0084]), and 
a pressure-side refrigerant path which leads from an outlet chamber (152) of the reciprocating piston compressor (40) to a pressure connection (164) on the overall housing (12) (Figures 1-13; paragraph [0084]), 
wherein at least one cylinder (82) of the reciprocating piston compressor (40) is provided in the compressor housing portion (34, 84, 86) and has a piston (94) movable in a cylinder bore (92) formed in the compressor housing portion (34, 84, 86), a valve plate (104, 106) closing the cylinder bore (92), and a cylinder head (112, 114) extending over the valve plate (104, 106) and forming part of the compressor housing portion (34, 84, 86) (Figures 1-13; paragraphs [0071] and [0073]),
wherein the suction-side refrigerant path (44, 126, 162, 130) passes through the motor housing (42) for cooling of the electric motor (50) (Figures 1-13; paragraph 
wherein the outlet chamber (152) is arranged in the cylinder head (114) directly adjacently to at least one outlet opening for the corresponding cylinder (82) in the valve plate (104, 106) (Figures 1-13; paragraphs [0071], [0073] and [0082]), 
wherein the inlet chamber (134) is arranged in the cylinder head (114) directly adjacently to an inlet opening (136) for the corresponding cylinder (82) in the valve plate (104, 106) (Figures 1-13; paragraphs [0071], [0073], [0079] and [0082]), and
wherein the cylinder head (114) has an inlet chamber (134) and an outlet chamber (152) for a cylinder bank (84, 86) comprising at least two cylinders (82) (Figures 1-13; paragraphs [0071], [0073], [0079] and [0082]).
Barth is silent as to the details of the motor.  Steen teaches an electric motor wherein:
the electric motor (12) is configured as a synchronous motor, in a rotor (13) of which there are arranged permanent magnets (27-30) for a synchronous operation of the electric motor (12) and a squirrel cage (33) for a start-up of the electric motor in asynchronous operation, wherein the permanent magnets (27-30) extend parallel to a rotor axis of the rotor (13), wherein the permanent magnets (27-30) are formed as planar bodies, the flat sides of which extend in a longitudinal direction and in a transverse direction running transversely to the longitudinal direction, wherein the permanent magnets (27-30) each extend with a longitudinal direction parallel to a rotor axis, wherein the permanent magnets (27-30) extend with their transverse directions along outer edges of a geometric rectangle that is symmetrical with respect to a rotor 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Barth with the motor taught by Steen in order to a motor that “has a small physical size, is economical to manufacture for its horsepower rating, will withstand high rotational speeds yet one which has high power factor and efficiency” (col. 1 lines 48-52).	
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2014/0131587 to Barth in view of U. S. Patent 4,139,790 to Steen and U. S. Patent 2,213,743 to Miner.
Barth and Steen teach all the limitations of claims 1 and 23, as detailed above, but do not teach a mechanical capacity control unit.  Miner teaches a compressor wherein:
a mechanical capacity control unit (18, 19, 28, 29) is associated with a cylinder bank, wherein in the case of N cylinder banks of the refrigerant compressor a mechanical capacity control unit is associated with at least N-1 cylinder bank(s) (each bank has a capacity control unit and when N=1, the 1 capacity control unit provided by Miner is greater than the result of N-1), wherein a mechanical capacity control unit (18, 19, 28, 29) is associated with each cylinder bank (Fig. 1; page 1, col. 1 lines 35 - col. 2 line 25).
.
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2014/0131587 to Barth in view of U. S. Patent 4,139,790 to Steen, U. S. Patent 2,213,743 to Miner and U. S. Patent Publication 2008/0011014 to Renz.
Barth and Steen teach all the limitations of claims 1 and 23, as detailed above, but do not teach a mechanical capacity control unit.  Miner teaches a compressor wherein:
a valve (19) is provided in a refrigerant path that can be influenced by a mechanical capacity control unit (28, 29) (Fig. 1; page 1, col. 1 lines 35 - col. 2 line 25).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Barth with the capacity control unit and check valve taught by Miner in order to provide a way of reducing the load of the compressor during startup (col. 1 lines 1-7).
Miner is silent as to the details of the valve 19.   Renz teaches a compressor wherein:
wherein a check valve (176) is provided in a compressor housing portion in a refrigerant path, wherein the check valve (176) has an outlet opening (144) provided in a valve plate (140) and a valve element (178) cooperating with the valve plate (140), 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Barth with the check valve taught by Renz (using the Renz check valve with the Minor capacity control unit, wherein the Minor solenoid would be used to operate the Renz valve) in order to use a check valve that can be incorporated into the cylinder assembly, thereby making the valve less susceptible to damage from external forces.
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2014/0131587 to Barth in view of U. S. Patent 4,139,790 to Steen and U. S. Patent Publication 2005/0231151 to Ilda.
Barth and Steen teach all the limitations of claim 1, as detailed above, but do not a teach startup control unit.  Ilda teaches a compressor wherein:
wherein a start-up control unit (24A) is provided and controls the start-up of an electric motor (21), and the start-up control unit (24A) operates the electric motor (21) to start up with the windings (22, 23) connected in a manner reducing the start-up current, and wherein the start-up control unit (24A) in order to start up the electric motor (21) initially energizes a first part- winding (23) and then energizes a second part-winding (22) in a stator (32) of the electric motor (21) (Fig. 3; paragraphs [0036] and [0037]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Barth with the check valve taught by Renz in order to start the motor and to do so in a way that reduces the current that causes damaging heat in the windings (paragraphs [0036] and [0037]).
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2014/0131587 to Barth in view of U. S. Patent 4,139,790 to Steen, U. S. Patent Publication 2005/0231151 to Ilda and U. S. Patent 2,213,743 to Miner.
Barth, Steen and Ilda teach all the limitations of claim 35, as detailed above, but Barth Steen do not teach the use of capacity control.  Miner teaches a compressor wherein:
wherein a start-up control unit controls a capacity controller at start-up such that the reciprocating piston compressor operates only with reduced compressor delivery capacity at the start-up, and wherein the start-up control unit controls the capacity controller in such a way that the reciprocating piston compressor works with the smallest possible compressor delivery capacity at the start-up (Fig. 1; page 1, col. 1 lines 35 - col. 2 line 25).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Barth with the capacity control unit taught by Miner in order to provide a way of reducing the load of the compressor during startup (col. 1 lines 1-7), thereby further reducing the load on the driver starting the compressor.
Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2014/0131587 to Barth in view of U. S. Patent 4,139,790 to Steen and U. S. Patent Publication 2008/0199327 Adler.
Barth and Steen teach all the limitations of claim 1, as detailed above, but are silent as to the suction and discharge pressures of the compressors.  Adler teaches a In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Claims 42 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2014/0131587 to Barth in view of U. S. Patent 4,139,790 to Steen and U. S. Patent Publication 20120093665 to Flanigan.
Barth and Steen teach all the limitations of claim 1, as detailed above, but are silent as to the type of refrigerant used.  Flanigan teaches a compressor wherein a reciprocating piston compressor (20) works with carbon dioxide (and is configured for operation with carbon dioxide) (paragraph [0006]).  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the compressor taught by Barth with the carbon dioxide refrigerant taught by Flanigan since it is a simple substitution of one known element for another to obtain predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sakamoto and Dittrich teach a similar compressor having banks, but does not teach the clamed motor or startup details.  Schmidt teaches a compressor having a start-up circuit similar to that which is claimed, but does not teach any compressor or motor details.  Tolbert teaches a compressor having a motor cooled as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746